Title: To Alexander Hamilton from James McHenry, 2 July 1799
From: McHenry, James
To: Hamilton, Alexander


Sir
War Department 2nd July 1799

You will find by copies of the several contracts for the garrisons under your command (with which you have been furnished), compared with the returns of troops in garrison, at which of them it will be proper to provide for the issues of the provisions by an officer appointed and paid by government.
The late Major General Wayne was instructed by me, by letter dated 25th June 1796, as follows “As Mr O Hara is only to deliver to the army in the quantities and at such posts as you may direct, it will be necessary that a qualified person should be appointed at each post, to receive the rations and issue them to the troops.”
“The business of issuing, it is thought, may be conducted by subaltern officers; you will therefore appoint one for each post (where the Contractor is not bound to issue) with an extra monthly pay graduated from 8 to 20 Dollars according to the number of troops to be supplied.”
I expect this arrangement has been regularly carried into effect. You will, however, now, and from time to time, make all appointments, in conformity with the said instructions whereever necessary.
It will, perhaps appear to you, that as each Garrison has an officer, who is charged with the Quarter Masters stores and cloathing, the same person may also be charged with the issuing of the provisions. I mean such Garrisons as are without a regiment Quarter Master.
I am Sir   with respect   your obedient Servant
James McHenry
Major General Alexander Hamilton
